UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1551


CLARENCE D. JOHNSON,

                Plaintiff - Appellant,

          v.

WELLS FARGO,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00419-LMB-IDD)


Submitted:   June 24, 2013                 Decided:   July 12, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence D. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence D. Johnson appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        See Johnson v. Wells Fargo, No. 1:13-cv-00419-

LMB-IDD (E.D. Va. Apr. 10, 2013).          We grant leave to proceed in

forma pauperis and deny the motion for appointment of counsel.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2